IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 16, 2008
                                     No. 07-40063
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

EDDIE R FELDER

                                                  Plaintiff-Appellant

v.

R D MILES, Warden, United States Penitentiary Beaumont; SOLICITOR
GENERAL, United States Department of Justice; UNITED STATES BUREAU
OF PRISONS; UNIVERSITY OF TEXAS MEDICAL BRANCH

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:06-CV-10


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Eddie R. Felder, Texas prisoner # 1210034, challenges, pro se, the
dismissal of his civil rights and Federal Torts Claims Act claims as barred by the
statute of limitations. Felder does not brief, however, the dismissal of his
complaint as untimely. Contentions must be properly briefed in order to be




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40063

preserved for appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
In short, Felder has abandoned the dispositive issue on appeal. Id.
      Accordingly, Felder’s appeal is without arguable merit and, therefore, is
dismissed as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983); 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous counts as a
strike under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Felder is cautioned that if he accumulates three strikes
under § 1915(g), he will not be able to proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2